DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a FINAL office action in response to the Applicant’s response filed 10 June 2022.
Claims 1, 7, 10, 11, 15, 16, 17, and 19 have been amended.
The 112 (b) rejection for claims 7-10, 14, 15, 16, 19, and 20 have been overcome by amendments.
Claims 2, 3, 12, 13, and 18 have been cancelled.
Claims 1, 4-11, 14-17, 19, and 20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 April 2022 was filed after the mailing date of the Non-Final Rejection on 16 March 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The Examiner notes that the cited Office Action will be considered, however any cited references in said action will not be considered unless separately cited on an IDS.

The information disclosure statement (IDS) submitted on 22 May 2022 was filed after the mailing date of the Non-Final Rejection on 16 March 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  The Examiner notes that the cited Office Action will be considered, however any cited references in said action will not be considered unless separately cited on an IDS.

Response to Arguments
Applicant's arguments filed 10 June 2022 with regards to the 101 rejection have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on pages 9 and 10 of their response, “Applicant has amended the identified independent claims to overcome the subject rejection and therefore respectfully requests that the rejection be withdrawn. Any amendment in this regard should not be construed as an agreement with or acquiescence to the propriety of the Examiner’s contention. Applicant reserves the right to comment on the appropriateness of the §101-based amendment at a future time, should Applicant deem it appropriate to do so.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the requirements under 35 USC 101, the bounds of the claimed invention, and the grounds of the previous and current rejection.  The Examiner notes that the Applicant has failed to identify any specific deficiencies in the previous rejection, and have failed to identify and explain how any of the currently made amendments.  Instead, the Applicant has made a conclusory statement that the claims have been amended to overcome the previous rejection, which the Examiner finds not persuasive.  In view of the amendments, the Examiner has updated the 101 rejection below.  Therefore the Examiner maintains that this rejection is proper.

Applicant's arguments filed 10 June 2022 with regards to the particular constraints and item characteristics being used to evaluate routes have been fully considered but they are not persuasive.

With respect to the claims, the Applicant argues on page 11 of their response, “It is respectfully submitted that the rejected claims are patentable over the art of record based on at least the third criterion of obviousness: none of the references alone or in combination teach, suggest, or disclose each claim limitation of the independent claims. Independent claim 1 recites (inter alia) “wherein the at least one additional constraint comprises at least one of a fee charged for delivery of the item, an amount of fuel necessary to deliver the item, and an amount of fuel available in the vehicle; and wherein the item characteristic comprises at least one of a sturdiness of the item, a fragility of the item, and a perishability of the item.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the cited prior art of record and the bounds of the claimed invention.  With respect to the claims, the Applicant has amended claim 1 (and similarly claims 11 and 17), “wherein the at least one additional constraint comprises at least one of a fee charged for delivery of the item, an amount of fuel necessary to deliver the item, and an amount of fuel available in the vehicle; and wherein the item characteristic comprises at least one of a sturdiness of the item, a fragility of the item, and a perishability of the item.”  With regards to the cited prior art, Aghassipour states in paragraph 6, “As such, the present invention provides a complete logistics platform which combines optimization technology, packing technology, and group aggregation in order to extract the maximum value in a perishable goods supply chain. The optimization technology enables efficiency gains by employing algorithms, which simultaneously evaluate multiple variables. A shipper enters the temperature parameters within which a product temperature must remain during the shipment, origin and destination address of the shipment and the system analyzes all of the possible shipping carrier and shipment options and evaluates the refrigerant quantities needed to maintain the product at the specific temperature provided. The systems then gives the shipper the ability to rank and select the possible routes based on cost, delivery date or any other criterion that the shipper wishes to view.” (Emphasis added).  As shown and emphasized here, Aghassipour discloses shipping perishable goods, and parameters including using the temperature requirements, the origin, the destination, carrier options, cost, and delivery date to rank and select possible routes.  In addition, Aghassipour states in paragraph 27, “After retrieving the appropriate information, optimization engine 108 uses the order information to determine the product's origin (distribution center), temperature parameters (the maximum and minimum temperatures that define the temperature range that the product must be maintained within through out the entire shipment), mass (weight of the product), staging temperatures (starting temperature during the packaging process), thermal properties (rate at which the product itself retains or losses heat), and appropriate packaging types (packaging materials and their various heat transfer properties as well as refrigerant or warm packs and their associated ability to maintain constant product temperature within the package), and all possible ways to ship the package (including all of the available carriers, employed by a particular shipper, that deliver to the desired destination and the actual geographic route that the package will traverse using that particular carrier).” (Emphasis added).  In this portion, Aghassipour has disclosed using ordered item information to determine an origin, temperature requirements of the perishable item, and carrier options.  Aghassipour continues in paragraph 32, “A carrier/mode routing engine 112 is coupled to optimization engine 108 and configured to determine all of the possible routes that the product might be shipped over. Depending on how the package will be shipped, carrier/mode routing engine 112 determines what states, city, or zip codes the package will be routed through so as to allow retrieval of the weather forecast for the intended route. The possible routes that can be used are provided by the carrier/mode routing engine 112 and delivered to an ambient thermal temperature modeling engine 110.” (Emphasis added).  In this portion, Aghassipour has disclosed determining all of the possible routes the item will be shipped over.  Aghassipour continues on page 40 of their response, “A carrier/mode costing engine 104 coupled to optimization engine, calculates the cost to ship each package according to all the feasible shipping options wherein the specified temperature parameters of the package can be maintained within its specified range. In determining the shipment cost, engine 104 takes several variables into account, such as, the weight and volume of the package, the carrier and the mode of shipment, the insurance amount for shipment, the value of the package, whether it is COD (cash on delivery), whether it is hazardous material, and whether a signature is required for receipt.” (Emphasis added).  In this case, Aghassipour has disclosed calculating costs for the various routes according to the shipping options and parameters of the item shipped.  In addition, Aghassipour states in paragraph 41, “Carrier/mode costing engine 104 then outputs the shipping cost for all feasible carrier modes of delivery. For example, the weight of package plus additional weight of refrigerant/warm pack calculated by packaging thermal modeling engine 106 is used to calculate the cost to ship via each of the determined carrier/modes from carrier/mode routing engine such as next day air, or ground. Additionally, any extras such as COD or insurance are added into the cost.” (Emphasis added).  In this case, Aghassipour has disclosed calculating the cost for various carriers and carrier models.  In addition, Aghassipour continues in paragraph 42, “Optimization engine 108 consolidates all the feasible results and forwards them to selection module 116. It is noted that either separate modules or a single optimization engine with all the components contained in it can perform functions as illustrated. The modules used by the optimization engine 108 are only an example of a type of optimization engine that can be used and are in no way intended to limit the scope of the present invention. Any similar optimization engine i8n software or hardware format used in a similar system is within the contemplation of the present invention.”  Aghassipour then states in paragraph 44, “In addition to storing selections made at selection module 116, shipment solution database 118 can store solutions that allow the system to automatically make the selection. Shipment solution database 118 can be set so that it automatically picks a shipping solution based on a desired criteria set by the user such as the cheapest solution, cost efficient, fastest solution, worst case scenario, or by deadline for shipment. After selection of a shipment solution, the user is prompted with packaging instructions at a user(pick/pack) module 120. During the packaging, a radio frequency temperature recorder 122 is inserted in the package. Recorder 122 periodically records the temperature inside the package at any given interval chosen by the user. Temperature recorder 122 is configured o receive and store the temperature parameters for the package that specifies the temperature range within which the product must remain. As such, radio frequency recorder 122 functions as an indicator should the package go outside the temperature parameters downloaded for the product contained in the package.”  (Emphasis added).  As shown and emphasized here, Aghassipour has disclosed using the collected and determined information to selecting a route.  As noted above, the collected and determined information include the cost of the delivery and the item characteristics, including that it’s perishable and the temperature range the item is required to be kept within.  As such, Aghassipour has disclosed the additional constraint as including the fee charged for the delivery of the item, and the item characteristic comprises the perishability of the item.  Therefore the Examiner maintains that this rejection is proper.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) identifying at least one of a characteristic and an identity of an item for delivery from an origin to a destination by a vehicle; identifying, by the vehicle, a plurality of possible routes between the origin and the destination using mapping information, the mapping information including for each of the plurality of possible routes, a characterization of each of a plurality of route segments comprising the possible route; identifying at least one additional constraint in connection with a delivery of the item; evaluating the plurality of possible routes in view of the identified at least one of the item characteristic and the item identity and the at least one additional constraint to select one of the plurality of possible routes; providing the selected one of the plurality of possible routes to a vehicle, wherein the vehicle delivers the item from the origin to the destination via the identified route; causing the vehicle to traverse from the origin to the destination via the selected route; wherein the additional constraint comprises a fee charged, an amount of fuel necessary, or an amount of fuel available; and the item characteristic comprises sturdiness, a fragility of the item, or a perishability of the item.
The limitations of identifying a characteristic or an identity of an item for delivery; identifying possible routes between the origin and the destination using a characterization of route segments comprising the possible route, identifying an additional constraint in connection with a delivery of the item, evaluating the possible routes in view of the either the item characteristic or the item identity and the additional constraint to select one of the plurality of possible routes, providing the selected one of the plurality of possible routes to a vehicle, and causing the vehicle to traverse from the origin to the destination via the selected route; as drafted, under the broadest reasonable interpretation, encompasses activities that can be performed in the human mind, and managing commercial interactions (including business relations), with the use of generic computer/machine elements as tools.  That is, other than reciting the use of generic computer/machine elements (autonomous vehicle, computing device), the claims recite elements that can be performed by a human.  For example, identifying a characteristic or identify of an item for delivery; encompasses a human observing items and evaluating items to identify them, which is a mental activity.  In addition, identifying possible routes based on a characterization of route segments; encompasses a user evaluating possibilities and providing judgement on possible routes, which can be performed in the human mind.  In addition, evaluating the routes in view of item information and constraints; encompasses a human evaluating options and providing judgement in the form of a selection of a route, which can be performed in the human mind. Thus, the claims recite limitations that fall into the “Mental Processes” grouping of abstract ideas.  In addition, identifying item characteristics/identity, identifying and evaluating possible routes based on segment characteristics and item characteristics/identity, providing a selected route to a carrier, and delivering items; encompasses identifying items for deliveries, identifying a plan for delivery using generic/high level rules, providing the delivery plan to a carrier, and doing a delivery; which is the management of commercial interactions of a carrier.  The, the claims recite limitations that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  The claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of, or apply the abstract idea with, a particular machine, the claims do not recite the transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of a generic computer/machine (autonomous vehicle, computing device) as tools to carry out the abstract idea.  Notably, causing a vehicle to travel automatically, merely encompasses narrowing the field of use of the vehicle used to an autonomous vehicle, which is itself recited at a high level of generality.  In addition, identifying the types of constraints and characteristics of the item comprises a narrowing of the field of use. The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements and machines to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are directed to non-patent eligible subject matter.
The dependent claims 2-10, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself.  In particular, the claims further recite identifying the item using a code, information provided by a human, or by imaging devices, which merely narrows the field of use and does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claims 4-6).  In addition, the use of generic computer elements (imaging device) as a tool to perform the abstract idea (e.g. capture and collect data), does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claim 6).  In addition, the claims further recite evaluating routes based on comfort levels, characterizing route segments, and selecting a route based on a qualification, which merely further recites the abstract idea of mentally evaluating/judging route options, and managing business relations; and thus, further recites elements that fall into the “Mental Processes” grouping and Certain Methods of Organizing Human Activity” grouping of abstract ideas (claims 7-9).  In addition, the claims further recite updating route information using feedback, which encompasses a human mentally evaluating/judging a route, and managing the routes available to a carrier; and thus, further recites elements that fall into the “Mental Processes” grouping and Certain Methods of Organizing Human Activity” grouping of abstract ideas (claim 10).

Claims 11 and 12-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining at least one of a characteristic and an identity of an item for delivery from an origin to a destination; storing mapping information comprising information regarding a plurality of possible routes from the origin to the destination, the mapping information including for each of the plurality of possible routes, a characterization of each of a plurality of route segments comprising the possible route; evaluating the plurality of possible routes in view of the identified at least one of the item characteristic, the item identity, and at least one additional constraint in connection with delivery of the item to select one of the plurality of possible routes; causing the vehicle to traverse from the origin to the destination via the selected route; wherein the additional constraint comprises a fee charged, an amount of fuel necessary, or an amount of fuel available; and the item characteristic comprises sturdiness, a fragility of the item, or a perishability of the item.
The limitations of determining a characteristic or an identity of an item, storing mapping information comprising information regarding possible routes from the origin to the destination and a characterization of each of a plurality of route segments, evaluating the possible routes in view of the identified at least one of the item characteristic, the item identity, and at least one additional constraint in connection with delivery of the item to select one of the plurality of possible routes,  and causing the vehicle to traverse from the origin to the destination along the selected route; as drafted, under the broadest reasonable interpretation, encompasses activities that can be performed in the human mind, and managing commercial interactions (including business relations), with the use of generic computer/machine elements as tools.  That is, other than reciting the use of generic computer/machine elements (sensing device, mapping information module, route selection module, computing device), the claims recite elements that can be performed by a human.  For example, identifying a characteristic or identity of an item for delivery; encompasses a human observing items and evaluating items to identify them, which is a mental activity.  In addition, identifying and storing possible routes based on a characterization of route segments; encompasses a user evaluating possibilities and providing judgement on possible routes, which can be performed in the human mind.  In addition, evaluating the routes in view of item information and constraints; encompasses a human evaluating options and providing judgement in the form of a selection of a route, which can be performed in the human mind. Thus, the claims recite limitations that fall into the “Mental Processes” grouping of abstract ideas.  In addition, identifying item characteristics/identity, identifying, evaluating, and storing possible routes based on segment characteristics and item characteristics/identity, and selecting a route; encompasses identifying items for deliveries, identifying a plan for delivery using generic/high level rules, selecting a delivery route from options, and performing the delivery along the route; which is the management of commercial interactions of a carrier.  The, the claims recite limitations that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  The claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of, or apply the abstract idea with, a particular machine, the claims do not recite the transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of a generic computer/machine (sensing device, mapping information module, route selection module, computing device) as a tool to carry out the abstract idea.  Notably, causing a vehicle to travel automatically, merely encompasses narrowing the field of use of the vehicle used to an autonomous vehicle, which is itself recited at a high level of generality.  In addition, identifying the constraints and the item characteristics is merely a narrowing of the field of use.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements and machines to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are directed to non-patent eligible subject matter.
The dependent claims 14-16, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself.  In particular, the claims recite that a vehicle is autonomous, which merely narrows the field of use to using a generic type of vehicle, which does not integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself (claim 14).  In addition, the claims further recite evaluating routes based on comfort levels, characterizing route segments, and selecting a route based on a qualification, which merely further recites the abstract idea of mentally evaluating/judging route options, and managing business relations; and thus, further recites elements that fall into the “Mental Processes” grouping and Certain Methods of Organizing Human Activity” grouping of abstract ideas (claims 15).  In addition, the claims further recite updating route information using feedback, which encompasses a human mentally evaluating/judging a route, and managing the routes available to a carrier; and thus, further recites elements that fall into the “Mental Processes” grouping and Certain Methods of Organizing Human Activity” grouping of abstract ideas (claim 16).

Claims 17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining at least one of a characteristic and an identity of an item for delivery from an origin to a destination; storing mapping information comprising information regarding a plurality of possible routes from the origin to the destination, the mapping information including for each of the plurality of possible routes, a characterization of each of a plurality of route segments comprising the possible route; evaluating the plurality of possible routes in view of the identified at least one of the item characteristic, the item identity, and at least one additional constraint in connection with delivery of the item to select one of the plurality of possible routes; causing the vehicle to traverse from the origin to the destination via the selected route; wherein the additional constraint comprises a fee charged, an amount of fuel necessary, or an amount of fuel available; and the item characteristic comprises sturdiness, a fragility of the item, or a perishability of the item.
The limitations of determining a characteristic or an identity of an item, storing mapping information comprising information regarding possible routes from the origin to the destination and a characterization of each of a plurality of route segments, evaluating the possible routes in view of the identified at least one of the item characteristic, the item identity, and at least one additional constraint in connection with delivery of the item to select one of the plurality of possible routes, and causing the vehicle to traverse the route from the origin  the destination; as drafted, under the broadest reasonable interpretation, encompasses activities that can be performed in the human mind, and managing commercial interactions (including business relations), with the use of generic computer/machine elements as tools.  That is, other than reciting the use of generic computer/machine elements (on board computer, sensor suite, imaging device, mapping information module, route selection module), the claims recite elements that can be performed by a human.  For example, identifying a characteristic or identity of an item for delivery; encompasses a human observing items and evaluating items to identify them, which is a mental activity.  In addition, identifying and storing possible routes based on a characterization of route segments; encompasses a user evaluating possibilities and providing judgement on possible routes, which can be performed in the human mind.  In addition, evaluating the routes in view of item information and constraints; encompasses a human evaluating options and providing judgement in the form of a selection of a route, which can be performed in the human mind. Thus, the claims recite limitations that fall into the “Mental Processes” grouping of abstract ideas.  In addition, identifying item characteristics/identity, identifying, evaluating, and storing possible routes based on segment characteristics and item characteristics/identity, and selecting a route; encompasses identifying items for deliveries, identifying a plan for delivery using generic/high level rules, selecting a delivery route from options, and conducting a delivery along the route; which is the management of commercial interactions of a carrier.  The, the claims recite limitations that fall into the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  The claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  The claims do not recite additional elements that improve the functioning of a computer, another technology, or technical field.  The claims do not recite the use of, or apply the abstract idea with, a particular machine, the claims do not recite the transformation of an article from one state or thing into another.  Finally, the claims do not recite additional elements that apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment.  Instead, the claims recite the use of a generic computer/machine (on board computer, sensor suite, imaging device, mapping information module, route selection module) as a tool to carry out the abstract idea.  Notably, causing a vehicle to travel automatically, merely encompasses narrowing the field of use of the vehicle used to an autonomous vehicle, which is itself recited at a high level of generality.  In addition, identifying the item characteristics and the constraints is merely a narrowing of the field of use.  The claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements and machines to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are directed to non-patent eligible subject matter.
The dependent claims 19 and 20, taken individually and in an ordered combination, do not recite additional elements that integrate the abstract idea into a practical application, or add significantly more to the abstract idea itself.  In particular, the claims further recite evaluating routes based on comfort levels, characterizing route segments, and selecting a route based on a qualification, which merely further recites the abstract idea of mentally evaluating/judging route options, and managing business relations; and thus, further recites elements that fall into the “Mental Processes” grouping and Certain Methods of Organizing Human Activity” grouping of abstract ideas (claims 19).  In addition, the claims further recite updating route information using feedback, which encompasses a human mentally evaluating/judging a route, and managing the routes available to a carrier; and thus, further recites elements that fall into the “Mental Processes” grouping and Certain Methods of Organizing Human Activity” grouping of abstract ideas (claim 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 5, 11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aghassipour (US 2004/0243353 A1) (hereinafter Aghassipour), in view of Ferguson et al. (US 2019/0114564 A1) (hereinafter Ferguson).

With respect to claim 1, Aghassipour teaches:
Identifying at least one of a characteristic and an identity of an item for delivery from an origin to a destination (See at least paragraphs 6 and 27 which describe identifying an item for shipment from an origin to a destination, and identifying characteristics, such as packaging and temperature requirements).
Identifying a plurality of possible routes between the origin and the destination using mapping information of the vehicle, the mapping information including for each of the plurality of possible routes, a characterization of each of a plurality of route segments comprising the possible route; Automatically identifying at least one additional constraint in connection with a delivery of the item (See at least paragraphs 6 and 32-35 which describe identifying a plurality of possible routes for a delivery using the item characteristics and the shipper requests, wherein, routes are characterized by their carrier, service level, and performance based on predictions, such as temperature changes and timeliness).  
Evaluating by the computing device the plurality of possible routes in view a combination of the identified at least one of the item characteristic and the item identity and the at least one additional constraint to select one of the plurality of possible routes based on the evaulatuing (See at least paragraph 6, 34-37, and 40-44 which describe evaluating the possible routes based on the characteristics and constraints in order to identify and select the route to be used).
Wherein the at least one additional constraint comprises at least one of a fee charged for delivery of the item, an amount of fuel necessary to deliver the item, and an amount of fuel available in the vehicle (See at least paragraphs 6, 27, 29, 33, 37, 40, and 44 which describes evaluating routes based on constraints such as temperature range of a product, a cost, and a speed of delivery.  The examiner notes that the cost is the cost of the delivery charged to the customer).
Wherein the item characteristic comprises at least one of a sturdiness of the item, a fragility of the item, and a perishability of the item (See at least paragraphs 6, 27-29, 34, 35, 37, and 40 which describe identifying the item being shipped and its characteristics, including that it’s a perishable item, temperature tolerances, whether it is hazardous material, the weight of the item, the volume of the item, and the value of the item).

Aghassipour discloses all of the limitations of claim 1 as stated above.  Aghassipour does not explicitly discloses the following, however Ferguson teaches:
Automatically identifying at least one of a characteristic and an identity of an item for delivery from an origin to a destination by a vehicle, wherein the vehicle comprises an autonomous vehicle; Identifying a plurality of possible routes between the origin and the destination using mapping information of the vehicle, wherein the identifying is performed by a computing device of the vehicle (See at least paragraphs 15, 17, 26, 28, 29, 33, 40, and 41 which describe a carrier vehicle as including an onboard computer and imaging sensors, wherein the sensors are used to identify items, wherein the sensors are used to read item labels and codes, and wherein this information is used to create possible routes).
Providing the selected one of the plurality of possible routes to a routing module of the vehicle; causing the vehicle automatically to traverse from the origin to the destination via the selected one of the plurality of possible routes (See at least paragraphs 6, 7, 17, 33, 40, 50, and 51 which describe identifying a plurality of candidate routes for a delivery, and evaluating them based on criteria and selecting a route to be used, wherein the selected route is provided to the transporter.  In addition, see at least paragraphs 15, 31, and 51 which describe the vehicle used for deliveries being an unmanned autonomous vehicle, and thus would automatically traverse from the origin to the destination).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of identifying and evaluating a plurality of candidate routes for a requested delivery using shipment characteristics and constraints, wherein a candidate route is selected using rules and requirements of Aghassipour, with the system and method of vehicle sensor identifying items and shipping characteristics,  identifying a plurality of candidate routes for a delivery, evaluating them based on criteria and selecting a route to be used, wherein the selected route is provided to the vehicle which causes the vehicle to traverse the route of Ferguson.  By providing selected routes to transporters, including autonomous vehicles, a planning service will predictably allow carriers to complete deliveries based on selected criteria, and thus provide beneficial service to all parties.  In addition, by using sensors to identify an item via the scanning of a code, a carrier service will predictably be able to quickly identify products for delivery using known techniques, such as barcode scanners, which would make an efficient process of identifying items, without human intervention.

With respect to claim 4, Aghassipour/Ferguson discloses all of the limitations of claim 1 as stated above.  In addition, Ferguson teaches:
Wherein the item identity is identified by at least one of reading a code associated with the item (See at least paragraphs 15, 17, 26, 28, and 29 which describe identifying items using sensors, wherein the sensors are used to read item labels and codes, and wherein this information is used to create possible routes).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of identifying and evaluating a plurality of candidate routes for a requested delivery using shipment characteristics and constraints, wherein a candidate route is selected using rules and requirements of Aghassipour, with the system and method of identifying a plurality of candidate routes for a delivery, and evaluating them based on criteria and selecting a route to be used, wherein the selected route is provided to the transporter, and wherein the item is identified by scanning codes of the item of Ferguson.  By using sensors to identify an item via the scanning of a code, a carrier service will predictably be able to quickly identify products for delivery using known techniques, such as barcode scanners, which would make an efficient process of identifying items, without human intervention.

With respect to claim 5, Aghassipour/Ferguson discloses all of the limitations of claim 1 as stated above.  In addition, Aghassipour teaches:
Wherein the item identity is identified by information provided by a user (See at least paragraphs 6 and 27 which describe a customer ordering products and providing information on the order to the delivery service, wherein the information includes the product to be shipped).

With respect to claim 11, Aghassipour teaches:
Determining at least one of a characteristic and an identity of an item for delivery from an origin to a destination (See at least paragraphs 6 and 27 which describe identifying an item for shipment from an origin to a destination, and identifying characteristics, such as packaging and temperature requirements).
A mapping information module executed by a computing device, the mapping information module for storing mapping information of the vehicle comprising information regarding a plurality of possible routes from the origin to the destination, the mapping information including for each of the plurality of possible routes, a characterization of each of a plurality of route segments comprising the possible route (See at least paragraphs 6 and 32-35 which describe identifying a plurality of possible routes for a delivery using the item characteristics and the shipper requests, wherein, routes are characterized by their carrier, service level, and performance based on predictions, such as temperature changes and timeliness).  
A route selection module executed by the computing device for evaluating the plurality of possible routes in view of a combination of the identified at least one of the item characteristic, the item identity, and at least one additional constraint in connection with delivery of the item to select one of the plurality of possible routes based on results of the evaluating (See at least paragraph 6, 34-37, and 40-44 which describe evaluating the possible routes based on the characteristics and constraints in order to identify and select the route to be used).
Wherein the at least one additional constraint comprises at least one of a fee charged for delivery of the item, an amount of fuel necessary to deliver the item, and an amount of fuel available in the vehicle (See at least paragraphs 6, 27, 29, 33, 37, 40, and 44 which describes evaluating routes based on constraints such as temperature range of a product, a cost, and a speed of delivery.  The examiner notes that the cost is the cost of the delivery charged to the customer).
Wherein the item characteristic comprises at least one of a sturdiness of the item, a fragility of the item, and a perishability of the item (See at least paragraphs 6, 27-29, 34, 35, 37, and 40 which describe identifying the item being shipped and its characteristics, including that it’s a perishable item, temperature tolerances, whether it is hazardous material, the weight of the item, the volume of the item, and the value of the item).

Aghassipour discloses all of the limitations of claim 11 as stated above.  Aghassipour does not explicitly disclose the following, however Ferguson teaches:
At least one sensing device onboard the vehicle for determining at least one of a characteristic and an identity of an item for delivery from an origin to a destination (See at least paragraphs 15, 17, 26, 28, and 29 which describe identifying items using sensors, wherein the sensors are used to read item labels and codes, and wherein this information is used to create possible routes).
A mapping information module executed by a computing device of the vehicle, the mapping information module for storing mapping information of the vehicle comprising information regarding a plurality of possible routes from the origin to the destination (See at least paragraphs 15, 17, 26, 28, 29, 33, 40, and 41 which describe a carrier vehicle as including an onboard computer and imaging sensors, wherein the sensors are used to identify items, wherein the sensors are used to read item labels and codes, and wherein this information is used to create possible routes).
A route selection module executed by the computing device of the vehicle for evaluating the plurality of possible routes, and causing the vehicle automatically to traverse from the origin to the destination along the selected one of the plurality of possible routes (See at least paragraphs 6, 7, 17, 33, 40, 50, and 51 which describe identifying a plurality of candidate routes for a delivery, and evaluating them based on criteria and selecting a route to be used, wherein the selected route is provided to the transporter.  In addition, see at least paragraphs 15, 31, and 51 which describe the vehicle used for deliveries being an unmanned autonomous vehicle, and thus would automatically traverse from the origin to the destination).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of identifying and evaluating a plurality of candidate routes for a requested delivery using shipment characteristics and constraints, wherein a candidate route is selected using rules and requirements of Aghassipour, with the system and method of using sensors of a vehicle to identify the item and it’s shipping parameters, identifying a plurality of candidate routes for a delivery, evaluating them based on criteria and selecting a route to be used, wherein the selected route is provided to the vehicle and the vehicle traverses the route autonomously, and wherein the item is identified by scanning codes of the item of Ferguson.  By using sensors to identify an item via the scanning of a code, a carrier service will predictably be able to quickly identify products for delivery using known techniques, such as barcode scanners, which would make an efficient process of identifying items, without human intervention.  In addition, by providing selected routes to transporters, a planning service will predictably allow carriers to complete deliveries based on selected criteria, and thus provide beneficial service to all parties.

With respect to claim 14, Aghassipour/Ferguson discloses all of the limitations of claim 11 as stated above.  In addition, Ferguson teaches:
Wherein the vehicle comprises an autonomous vehicle (See at least paragraphs 15, 31, and 51 which describe the vehicle used for deliveries being an unmanned autonomous vehicle).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of identifying and evaluating a plurality of candidate routes for a requested delivery using shipment characteristics and constraints, wherein a candidate route is selected using rules and requirements of Aghassipour, with the system and method of identifying a plurality of candidate routes for a delivery, and evaluating them based on criteria and selecting a route to be used, wherein the selected route is provided to the transporter, and wherein the transporter is an autonomous vehicle of Ferguson.  By using autonomous vehicles, a carrier will predictably reduce costs of service (e.g. no driver to be paid), as well as gain the benefits of machine driving.

With respect to claim 17, Aghassipour teaches:
A processor for determining at least one of a characteristic and an identity of an item for delivery from an origin to a destination (See at least paragraphs 6 and 27 which describe identifying an item for shipment from an origin to a destination, and identifying characteristics, such as packaging and temperature requirements).
A mapping information module storing mapping information comprising information regarding a plurality of possible routes from the origin to the destination, the mapping information including for each of the plurality of possible routes, a characterization of each of a plurality of route segments comprising the possible route (See at least paragraphs 6 and 32-35 which describe identifying a plurality of possible routes for a delivery using the item characteristics and the shipper requests, wherein, routes are characterized by their carrier, service level, and performance based on predictions, such as temperature changes and timeliness).  
A route selection module for evaluating the plurality of possible routes in view of a combination of the identified at least one of the item characteristic, the item identity, and at least one additional constraint in connection with delivery of the item to select one of the plurality of possible routes based on results of the eaulating (See at least paragraph 6, 34-37, and 40-44 which describe evaluating the possible routes based on the characteristics and constraints in order to identify and select the route to be used).
Wherein the item characteristic comprises at least one of a sturdiness of the item, a fragility of the item, and a perishability of the item (See at least paragraphs 6, 27-29, 34, 35, 37, and 40 which describe identifying the item being shipped and its characteristics, including that it’s a perishable item, temperature tolerances, whether it is hazardous material, the weight of the item, the volume of the item, and the value of the item).

Aghassipour discloses all of the limitations of claim 17 as stated above.  Aghassipour does not explicitly disclose the following, however Ferguson teaches:
An onboard computer; A sensor suite comprising a plurality of imaging devices and at least one sensing device for determining at least one of a characteristic and an identity of an item for delivery from an origin to a destination; a mapping information module executed by the onboard computer, the mapping information module storing mapping information (See at least paragraphs 15, 17, 26, 28, 29, 33, 40, and 41 which describe a carrier vehicle as including an onboard computer and imaging sensors, wherein the sensors are used to identify items, wherein the sensors are used to read item labels and codes, and wherein this information is used to create possible routes).
A route selection module executed by the computing device of the vehicle for evaluating the plurality of possible routes, and causing the vehicle automatically to traverse from the origin to the destination along the selected one of the plurality of possible routes (See at least paragraphs 6, 7, 17, 33, 40, 50, and 51 which describe identifying a plurality of candidate routes for a delivery, and evaluating them based on criteria and selecting a route to be used, wherein the selected route is provided to the transporter.  In addition, see at least paragraphs 15, 31, and 51 which describe the vehicle used for deliveries being an unmanned autonomous vehicle, and thus would automatically traverse from the origin to the destination).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of identifying and evaluating a plurality of candidate routes for a requested delivery using shipment characteristics and constraints, wherein a candidate route is selected using rules and requirements of Aghassipour, with the system and method of identifying  item characteristics and shipping parameters, identifying a plurality of candidate routes for a delivery, evaluating them based on criteria and selecting a route to be used, wherein the route is provided to an autonomous vehicle for travel, and wherein the item is identified by scanning codes of the item of Ferguson.  By using sensors to identify an item via the scanning of a code, a carrier service will predictably be able to quickly identify products for delivery using known techniques, such as barcode scanners, which would make an efficient process of identifying items, without human intervention.  In addition, by providing selected routes to transporters, a planning service will predictably allow carriers to complete deliveries based on selected criteria, and thus provide beneficial service to all parties.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aghassipour and Ferguson as applied to claim 1 as stated above, and further in view of Kisiler et al. (US 20180018619 A1) (hereinafter Kisiler).

With respect to claim 6, Aghassipour/Ferguson discloses all of the limitations of claim 1 as stated above.  Aghassipour and Ferguson do not explicitly disclose the following, however Kisiler teaches:
Wherein the item identity is identified using imaging devices to capture one or more images of the item by which to identify the item (See at least paragraphs 56-59 which describe a carrier using imaging devices to captures images of an item, wherein image recognition is used to identify the items that will be shipped).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of identifying and evaluating a plurality of candidate routes for a requested delivery using shipment characteristics and constraints, wherein a candidate route is selected using rules and requirements of Aghassipour, with the system and method of identifying a plurality of candidate routes for a delivery, and evaluating them based on criteria and selecting a route to be used, wherein the selected route is provided to the transporter of Ferguson, with the system and method of a carrier using imaging devices to captures images of an item, wherein image recognition is used to identify the items that will be shipped of Kisiler.  By using imaging devices and image recognition to identify items for shipment, a carrier will predictably be able to quickly identify items without user input, and thus reduce processing times.

Claims 7-10, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Aghassipour and Ferguson as applied to claims 1, 11, and 17 as stated above, and further in view of Larner et al. (US 10107635 B1) (hereinafter Larner).

With respect to claim 7, Aghassipour/Ferguson discloses all of the limitations of claim 1 as stated above.  Aghassipour and Ferguson do not explicitly disclose the following, however Larner teaches:
Wherein the evaluating further comprises characterizing each of the route segments according to an experience by contents of the vehicle while traversing the route segment and assigning a route type to the route segment corresponding to the characterization thereof (See at least column 1 lines 33-48, column 1 line 62 through column 2 line 46, and column 13 line 20 through column 14 line 20 which describe generating routes for travel, wherein the routes can have multiple segments, and wherein each segment and the total route are scored based on the comfort level of the route).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of identifying and evaluating a plurality of candidate routes for a requested delivery using shipment characteristics and constraints, wherein a candidate route is selected using rules and requirements of Aghassipour, with the system and method of identifying a plurality of candidate routes for a delivery, and evaluating them based on criteria and selecting a route to be used, wherein the selected route is provided to the transporter of Ferguson, with the system and method of generating routes for travel, wherein the routes can have multiple segments, and wherein each segment and the total route are scored based on the comfort level of the route of Larner.  By scoring routes and its components based on comfort levels, a carrier will predictably be able to select a route that protects the cargo being carried, while also preventing an unpleasant experience for the drivers, thus preventing damage from occurring to multiple parties.

With respect to claim 8, Aghassipour/Ferguson/Larner discloses all of the limitations of claims 1 and 7 as stated above.  In addition, Ferguson teaches:
Wherein the evaluating further comprises identifying a type of route segment that corresponds to the item based on the identified at least one of item characteristic and item identity (See at least paragraphs 7, 17, 50, 51, 62, 63, and 66 which describe identifying types of route segments that correspond to the item based on the characteristic of the item and the characteristics of the route).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of identifying and evaluating a plurality of candidate routes for a requested delivery using shipment characteristics and constraints, wherein a candidate route is selected using rules and requirements of Aghassipour, with the system and method of identifying a plurality of candidate routes for a delivery, and evaluating them based on criteria and selecting a route to be used, wherein the selected route is provided to the transporter, and wherein route segments that make up the routes are categorized and evaluated based on the item characteristics of Ferguson, with the system and method of generating routes for travel, wherein the routes can have multiple segments, and wherein each segment and the total route are scored based on the comfort level of the route of Larner.  By evaluating route segments and their type of route using item characteristics, a carrier will predictably be able to identify routes and route segments that are compatible and incompatible with the item being shipped, and thus will aid in the completion of a successful delivery.

With respect to claim 9, Aghassipour/Ferguson/Larner discloses all of the limitations of claims 1, 7, and 8 as stated above.  In addition, Ferguson teaches:
Wherein the selecting further comprises selecting the one of the plurality of possible routes that has a highest percentage of route segments of the identified type (See at least paragraphs 50, 51, 62-66, 70, and 75 which describe creating and evaluating a plurality of possible routes, that contain one or more segments, wherein each segment is scored and a total score for each route is generated, and a route is selected that most satisfies the requirements of a shipment).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of identifying and evaluating a plurality of candidate routes for a requested delivery using shipment characteristics and constraints, wherein a candidate route is selected using rules and requirements of Aghassipour, with the system and method of identifying a plurality of candidate routes for a delivery, and evaluating them based on criteria and selecting a route to be used, wherein the selected route is provided to the transporter, wherein route segments that make up the routes are categorized and evaluated based on the item characteristics, wherein each segment is scored and a total score for each route is generated, and a route is selected that most satisfies the requirements of a shipment of Ferguson, with the system and method of generating routes for travel, wherein the routes can have multiple segments, and wherein each segment and the total route are scored based on the comfort level of the route of Larner.  By selecting a route for a shipment based on its score when evaluated in the context of shipment requirements, a carrier will predictably pick the most desirable route with the shipping legs that do not impact the success of a delivery.

With respect to claim 10, Aghassipour/Ferguson/Larner discloses all of the limitations of claims 1 and 7 as stated above.  In addition, Larner teaches:
Subsequent to completion of a delivery of the item, updating the mapping information for at least one of the route segments of the selected route using information provided by at least one of the vehicle and a vehicle passenger regarding the experience of the route segment (See at least column 1 line 62 through column 2 line 22, column 14 lines 48-67, and column 1 lines 12-38 which describe users providing feedback regarding the comfort level during a transit of a route, and wherein the information is used for future route determinations).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of identifying and evaluating a plurality of candidate routes for a requested delivery using shipment characteristics and constraints, wherein a candidate route is selected using rules and requirements of Aghassipour, with the system and method of identifying a plurality of candidate routes for a delivery, and evaluating them based on criteria and selecting a route to be used, wherein the selected route is provided to the transporter of Ferguson, with the system and method of generating routes for travel, wherein the routes can have multiple segments, and wherein each segment and the total route, are scored based on the comfort level of the route, and wherein users providing feedback regarding the comfort level during a transit of a route, which is used for future route determinations of Larner.  By allowing drivers to provide feedback with regards to the comfort level experienced during a route, a carrier service will predictably be able to adjust the planning of routes in a manner that reduces harm to the driver and package due to newly acquired information.

With respect to claim 15, Aghassipour/Ferguson discloses all of the limitations of claim 11 as stated above.  In addition, Ferguson teaches: 
Identifying a type of route segment that corresponds to the item based on the identified at least one of item characteristic and item identity (See at least paragraphs 7, 17, 50, 51, 62, 63, and 66 which describe identifying types of route segments that correspond to the item based on the characteristic of the item and the characteristics of the route).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of identifying and evaluating a plurality of candidate routes for a requested delivery using shipment characteristics and constraints, wherein a candidate route is selected using rules and requirements of Aghassipour, with the system and method of identifying a plurality of candidate routes for a delivery, and evaluating them based on criteria and selecting a route to be used, wherein the selected route is provided to the transporter, and wherein route segments that make up the routes are categorized and evaluated based on the item characteristics of Ferguson.  By evaluating route segments and their type of route using item characteristics, a carrier will predictably be able to identify routes and route segments that are compatible and incompatible with the item being shipped, and thus will aid in the completion of a successful delivery.

Ferguson discloses all of the limitations of claim 15 as stated above.  Ferguson does not explicitly disclose the following, however Larner teaches:
Wherein the evaluating further comprises: characterizing each of the route segments according to an experience by contents of the vehicle while traversing the route segment and assigning a route type to the route segment corresponding to the characterization thereof (See at least column 1 lines 33-48, column 1 line 62 through column 2 line 46, and column 13 line 20 through column 14 line 20 which describe generating routes for travel, wherein the routes can have multiple segments, and wherein each segment and the total route are scored based on the comfort level of the route).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of identifying and evaluating a plurality of candidate routes for a requested delivery using shipment characteristics and constraints, wherein a candidate route is selected using rules and requirements of Aghassipour, with the system and method of identifying a plurality of candidate routes for a delivery, and evaluating them based on criteria and selecting a route to be used, wherein the selected route is provided to the transporter of Ferguson, with the system and method of generating routes for travel, wherein the routes can have multiple segments, and wherein each segment and the total route are scored based on the comfort level of the route of Larner.  By scoring routes and its components based on comfort levels, a carrier will predictably be able to select a route that protects the cargo being carried, while also preventing an unpleasant experience for the drivers, thus preventing damage from occurring to multiple parties.

With respect to claim 16, Aghassipour/Ferguson discloses all of the limitations of claim 11 as stated above.  Aghassipour and Ferguson do not explicity disclose the following, however Larner teaches: 
Wherein, subsequent to completion of a delivery of the item, the mapping information for at least one of the route segments of the selected route is updated using information provided by at least one of the vehicle and a vehicle passenger regarding the experience of the route segment (See at least column 1 line 62 through column 2 line 22, column 14 lines 48-67, and column 1 lines 12-38 which describe users providing feedback regarding the comfort level during a transit of a route, and wherein the information is used for future route determinations).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of identifying and evaluating a plurality of candidate routes for a requested delivery using shipment characteristics and constraints, wherein a candidate route is selected using rules and requirements of Aghassipour, with the system and method of identifying a plurality of candidate routes for a delivery, and evaluating them based on criteria and selecting a route to be used, wherein the selected route is provided to the transporter of Ferguson, with the system and method of generating routes for travel, wherein the routes can have multiple segments, and wherein each segment and the total route, are scored based on the comfort level of the route, and wherein users providing feedback regarding the comfort level during a transit of a route, which is used for future route determinations of Larner.  By allowing drivers to provide feedback with regards to the comfort level experienced during a route, a carrier service will predictably be able to adjust the planning of routes in a manner that reduces harm to the driver and package due to newly acquired information.

With respect to claim 19, Aghassipour/Ferguson discloses all of the limitations of claim 17 as stated above.  In addition, Ferguson teaches: 
Identifying a type of route segment that corresponds to the item based on the identified at least one of item characteristic and item identity (See at least paragraphs 7, 17, 50, 51, 62, 63, and 66 which describe identifying types of route segments that correspond to the item based on the characteristic of the item and the characteristics of the route).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of identifying and evaluating a plurality of candidate routes for a requested delivery using shipment characteristics and constraints, wherein a candidate route is selected using rules and requirements of Aghassipour, with the system and method of identifying a plurality of candidate routes for a delivery, and evaluating them based on criteria and selecting a route to be used, wherein the selected route is provided to the transporter, and wherein route segments that make up the routes are categorized and evaluated based on the item characteristics of Ferguson.  By evaluating route segments and their type of route using item characteristics, a carrier will predictably be able to identify routes and route segments that are compatible and incompatible with the item being shipped, and thus will aid in the completion of a successful delivery.

Ferguson discloses all of the limitations of claim 19 as stated above.  Ferguson does not explicitly disclose the following, however Larner teaches:
Wherein the evaluating further comprises: characterizing each of the route segments according to an experience by contents of the vehicle while traversing the route segment and assigning a route type to the route segment corresponding to the characterization thereof (See at least column 1 lines 33-48, column 1 line 62 through column 2 line 46, and column 13 line 20 through column 14 line 20 which describe generating routes for travel, wherein the routes can have multiple segments, and wherein each segment and the total route are scored based on the comfort level of the route).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of identifying and evaluating a plurality of candidate routes for a requested delivery using shipment characteristics and constraints, wherein a candidate route is selected using rules and requirements of Aghassipour, with the system and method of identifying a plurality of candidate routes for a delivery, and evaluating them based on criteria and selecting a route to be used, wherein the selected route is provided to the transporter of Ferguson, with the system and method of generating routes for travel, wherein the routes can have multiple segments, and wherein each segment and the total route are scored based on the comfort level of the route of Larner.  By scoring routes and its components based on comfort levels, a carrier will predictably be able to select a route that protects the cargo being carried, while also preventing an unpleasant experience for the drivers, thus preventing damage from occurring to multiple parties.

With respect to claim 20, Aghassipour/Ferguson/Larner discloses all of the limitations of claims 17 and 19 as stated above. In addition, Ferguson teaches: 
Selecting the one of the plurality of possible routes that has a highest percentage of route segments of the identified type (See at least paragraphs 50, 51, 62-66, 70, and 75 which describe creating and evaluating a plurality of possible routes, that contain one or more segments, wherein each segment is scored and a total score for each route is generated, and a route is selected that most satisfies the requirements of a shipment).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of identifying and evaluating a plurality of candidate routes for a requested delivery using shipment characteristics and constraints, wherein a candidate route is selected using rules and requirements of Aghassipour, with the system and method of identifying a plurality of candidate routes for a delivery, and evaluating them based on criteria and selecting a route to be used, wherein the selected route is provided to the transporter, wherein route segments that make up the routes are categorized and evaluated based on the item characteristics, wherein each segment is scored and a total score for each route is generated, and a route is selected that most satisfies the requirements of a shipment of Ferguson, with the system and method of generating routes for travel, wherein the routes can have multiple segments, and wherein each segment and the total route are scored based on the comfort level of the route of Larner.  By selecting a route for a shipment based on its score when evaluated in the context of shipment requirements, a carrier will predictably pick the most desirable route with the shipping legs that do not impact the success of a delivery.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
31 August 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628